Appeal from a judgment of the Supreme Court (Kane, J.), entered August 23, 1993 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner argues in this habeas corpus proceeding that he should be released from prison as he was never properly arraigned. Even if habeas corpus is the appropriate remedy for petitioner, we nevertheless reject this contention as lacking in merit. The record reveals that petitioner did in fact appear in court with his attorney on December 9, 1985 at which time he was presented with a copy of the indictment, thus satisfying the basic statutory requirements with regard to an arraignment. Finally, unlike the situation at common law, there is no statutory requirement that a plea be entered at the arraignment.
Mikoll, J. P., Mercure, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.